United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3127
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                 Ronald Beard, III

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                 ____________

                            Submitted: April 11, 2022
                             Filed: August 11, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, ARNOLD, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Ronald Beard pleaded guilty to possession of a controlled substance with
intent to distribute, 21 U.S.C. §§ 841(a)(1), (b)(1)(C)–(D), and possession of a
firearm in furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)(i). The
district court1 applied the career offender enhancement and sentenced him to 180
months in prison and 5 years of supervised release. Beard appeals his sentence, and
we affirm.

                                          I.

      Beard challenges the district court’s application of the career offender
enhancement. A defendant is considered a career offender if (1) they were at least
18 years old when they committed the instant offense; (2) the instant offense is a
felony and is either a crime of violence or a controlled substance offense; and (3) the
defendant has at least two prior felony convictions for crimes of violence or
controlled substance offenses. U.S.S.G. § 4B1.1(a). Beard has two prior felony
convictions: willful injury causing bodily injury, Iowa Code § 708.4(2); and
delivery of a controlled substance, Iowa Code § 124.401(1)(d). He claims that
neither violation qualifies as a crime of violence or a controlled substance offense.
We disagree.

       First, Beard claims that his conviction for willful injury is not a crime of
violence. Because he failed to object below, we review for plain error. United States
v. Pirani, 406 F.3d 543, 549 (8th Cir. 2005) (en banc). A crime of violence is one
that “has as an element the use, attempted use, or threatened use of physical force
against the person of another.” U.S.S.G. § 4B1.2(a)(1). Iowa law defines willful
injury as “an act which is not justified and which is intended to cause serious injury
to another,” and it’s a class D felony if the person causes bodily injury to another.
Iowa Code § 708.4(2).

      Our precedent controls this issue. In United States v. Clark, we held that
§ 708.4(2) is a violent felony under the Armed Career Criminal Act. 1 F.4th 632,
637 (8th Cir. 2021). And “[w]e treat the terms ‘violent felony’ under the ACCA and


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                   -2-
‘crime of violence’ under the Guidelines as interchangeable.” Id. at 635. So the
district court did not err in counting Beard’s willful injury conviction as a crime of
violence.

       Beard also argues that his conviction for delivery of a controlled substance is
not a controlled substance offense. Since he preserved this objection, we review the
court’s application of the Guidelines de novo. United States v. Doran, 978 F.3d
1337, 1338 (8th Cir. 2020). Again, we are bound by precedent. We’ve consistently
held that Iowa Code § 124.401(1) is a controlled substance offense for Guidelines
purposes. See, e.g., United States v. Castellanos Muratella, 956 F.3d 541, 544 (8th
Cir. 2020); United States v. Clayborn, 951 F.3d 937, 939–40 (8th Cir. 2020); United
States v. Boleyn, 929 F.3d 932, 940 (8th Cir. 2019); United States v. Maldonado,
864 F.3d 893, 901 (8th Cir. 2017).

                                          II.

       Finally, Beard challenges the substantive reasonableness of his sentence,
which we review for abuse of discretion. United States v. Stoner, 795 F.3d 883, 884
(8th Cir. 2015). “An abuse of discretion is (1) failing to consider a relevant factor
that should have received significant weight; (2) giving significant weight to an
improper or irrelevant factor; or (3) considering only the appropriate factors but in
weighing them, committing a clear error of judgment.” Id. (citation omitted).

       With the career offender enhancement, Beard’s Guidelines range was 262–
327 months in prison. The district court varied downward and sentenced him to 180
months. When a district court imposes a below-Guidelines sentence, “it is nearly
inconceivable that the court abused its discretion in not varying downward still
further.” United States v. Espinoza, 9 F.4th 633, 637 (8th Cir. 2021) (quotation
omitted). Beard argues that the court gave undue weight to his status as a career
offender and his criminal history, while ignoring his mitigating factors. But the court
properly weighed all relevant factors. It noted Beard’s difficult childhood and
“longstanding mental health issues,” but also stated that he had a serious criminal
                                         -3-
history, including a violation while awaiting trial. The district court did not abuse
its discretion in refusing to vary further downward. We affirm.
                         ______________________________




                                         -4-